Name: COMMISSION REGULATION (EC) No 391/95 of 24 February 1995 on the supply of flour intended for the people of Kyrgyzstan and Tajikistan pursuant to Council Regulation (EC) No 1999/94
 Type: Regulation
 Subject Matter: NA;  trade;  foodstuff;  trade policy;  political geography;  plant product
 Date Published: nan

 No L 43/14 EN Official Journal of the European Communities 25. 2. 95 COMMISSION REGULATION (EC) No 391/95 of 24 February 1995 on the supply of flour intended for the people of Kyrgyzstan and Tajikistan pursuant to Council Regulation (EC) No 1999/94 THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EC) No 1999/94 of 27 July 1994 on actions for the free supply of agricultural products to the people of Georgia, Armenia, Azerbaijan, Kyrgyzstan , Tajikistan and Moldova ('), as amended by Regulation (EC) No 2621 /94 (2), and in particular Article 4 (2) thereof, Whereas Commission Regulation (EC) No 2065/94 (3), as amended by Regulation (EC) No 3078/94 (4), laying down the rules for the application of Council Regulation (EC) No 1999/94, and in particular Article 2 (3) thereof, provides that the tenders for the free supply of processed products may relate to the quantity of basic product to be taken from intervention stocks as payment for the supply, and where applicable, in accordance with Article 5 (2), as payment for the costs of processing, packaging and marking ; Whereas, it is appropriate to open without delay a ten ­ dering procedure for the supply of 10 000 tonnes of common wheat flour ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Cereals, Lot No 1 : 2 500 tonnes (Tajikistan) in one sole Community railway station, 2 500 tonnes (Kyrgyzstan) in one sole Community railway station ; Lot No 2 : 2 500 tonnes (Tajikistan) in one sole Community railway station, 2 500 tonnes (Kyrgyzstan) in one sole Community railway station ; the loading rate of the station(s) proposed must be at least 500 tonnes per day ; (b) the packaging and marking of the product in accordance with the instructions set out in Annex I. The goods must be made available for loading for a maximum period of 10 days, at the following dates : Lot No 1 :  2 500 tonnes with effect from 24 March 1995,  2 500 tonnes with effect from 30 March 1995 ; Lot No 2 :  2 500 tonnes with effect from 24 March 1995,  2 500 tonnes with effect from 30 March 1995. Article 3 1 . In accordance with Article 4 of Regulation (EC) No 2065/94 the offers shall be presented to the following address : Commission of the European Communities, EAGGF-Guarantee, Division VI/G.2 (Office 10/05), Rue de la Loi 120, B-1049 Brussels. The closing date for the lodgement of tenders shall be 6 March 1995 at 12 noon (Brussels time). In the case of non-acceptance of offers on 6 March, a second closing date for the lodgement of offers shall be 16 March 1995 at 12 noon (Brussels time). In this case all of the dates referred to in Article 2 shall be carried forward by 10 days . 2. The offer of the tenderer shall indicate the quantity of common wheat, to be taken over from the intervention stocks referred to in Annex II as payment for the supply, necessary to cover all costs of the supply as specified in Article 2 to the delivery stage laid down . HAS ADOPTED THIS REGULATION : Article 1 A tendering procedure is hereby initiated for the supply costs of 10 000 tonnes (net) of common wheat flour as indicated in Annex I, in accordance with the provisions of Regulation (EC) No 2065/94, and in particular Article 2 ( 1 ) and (3) thereof. Article 2 The supply shall include : (a) delivery of the product specified in Annex I, free on board, stowed on railway wagons in the following manner : (') OJ No L 201 , 4. 8 . 1994, p. 1 . (2) OJ No L 280, 29. 10 . 1994, p. 2. (3) OJ No L 213, 18 . 8 . 1994, p. 3 . (4) OJ No L 325, 17. 12. 1994, p . 15. 25. 2. 95 fENl Official Journal of the European Communities No L 43/15 The quantities awarded must leave the stocks within a period of one month from the date of notification of the award. The offer shall be expressed in tonnes of common wheat (net weight) to be exchanged for a tonne of finished product (net weight). 3 . The tendering security referred to at Article 6 ( 1 ) (f) of Regulation (EC) Ho 2065/94 is fixed at ECU 25 per tonne of flour. 4. The security referred to at Article 12 (2) of Regula ­ tion (EC) No 2065/94 is fixed at ECU 340 per tonne of flour. 5. The securities referred to in paragraphs 3 and 4 shall be lodged in favour of the Commission of the European Communities . Article 4 The take-over certificate referred to in Article 10 ( 1 ) (b) of Regulation (EC) No 2065/94 shall be established on the basis of the model in Annex III . Article 5 By derogation from Article 11 ( 1 ) of Regulation (EC) No 2065/94 all of the controls referred to in the said para ­ graph shall be carried out by the intervention agency of the Member State in which the railway station is situated. Article 6 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 24 February 1995. For the Commission Franz FISCHLER Member of the Commission No L 43/16 fENl Official Journal of the European Communities 25. 2. 95 ANNEX I 1 . Product to be supplied : Common wheat flour. 2. Characteristics and quality of the goods ('): (OJ No C 114, 29. 4. 1991 (point II.B.l.a)). 3 . Total quantity : 10 000 tonnes (net weight). 4. Number of lots : two lots of 5 000 tonnes. 5. Packaging (2) : The two lots will be packaged in new composite jute/polypropylene sacks each containing 50 kilo ­ grammes net. (OJ No C 114, 29. 4. 1991 (point II.B.2 .C)). Additional requirements : The sacks must be packed on euro-pallets at the rate of 21 sacks of 50 kilogrammes (net) per pallet. The pallets must be shrink wrapped and fastened by means of straps, four times vertically, twice in each direc ­ tion. Each pallet will be covered with a polyethylene netting. 6. Marking : The marking of the sacks (information in the Russian language plus European flag) must conform to the requirements laid down in the Official Journal of the European Communities No C 114 of 29 April 1991 (point II.B.3). 7. Stage of supply : fob stowed. ANNEX II Places of storage Lot No 1 SMEG-Gand, Scheepzatestraat, Ghent, Belgium. Lot No 2 SMEG-Gand, Scheepzatestraat, Ghent, Belgium. The characteristics of the lots shall be supplied to the tenderers by the intervention agency. Address of the intervention agency : ONIC, 21 avenue Bosquet, F-Paris 7e ; tel . : (33-1 ) 44 18 20 00 ; telefax : (33-1 ) 45 51 74 71 . (') The successful tenderer shall deliver to the transporter a certificate from an official entity, certifying that for the product to be delivered, the standards applicable, relative to nuclear radiation , in the Member State concerned have not been ex ­ ceeded. The radioactivity certificate must indicate the caesium - 134 and - 137 and Iodium - 131 levels. (2) Since the goods may be rebagged, the successful tenderer must provide 2 % of empty bags of the same quality as those containing the goods, with the marking followed by a capital 'R'. 25. 2. 95 I EN Official Journal of the European Communities No L 43/17 ANNEX III Take-over certificate I , the undersigned (name/first name/position) acting on behalf of certify the following goods have been taken over : Product : Packaging : Number of sacks : of 'Big Bags'/Pallets : Total quantity in tonnes (net) : (gross) : Place and date of take-over : Name of boat : Name/address of monitoring agency : Name and signature of its on-the-spot representative : Observations or remarks : Signature and stamp of transporter